In the Supreme Court of Georgia



                                            Decided: May 11, 2015


                    S15A0612. TAYLOR v. THE STATE.
                    S15A0613. BESSENT v. THE STATE.


      MELTON, Justice.

      Following a joint trial, Roderick Taylor1 and Abdul Bessent2 were found


      1
       On February 11, 2009, Taylor was indicted for conspiracy to commit
armed robbery, conspiracy to possess cocaine, three counts of aggravated assault
against separate victims, and three counts of felony murder against separate
victims. Following a jury trial, Taylor was found guilty of all counts, except one
count of aggravated assault and one count of felony murder, both regarding the
same victim. The trial court ultimately sentenced Taylor to two consecutive life
imprisonment terms for felony murder, two concurrent twenty year terms for
aggravated assault, and merged the conspiracy charges for purposes of
sentencing. On January 24, 2012, Taylor filed a motion for new trial, later
amended on September 26, 2013 and October 28, 2013. The motion was denied
on November 5, 2014, Taylor filed a timely notice of appeal, and his case,
submitted for decision on the briefs, was docketed to the April 2015 Term of
this Court.
      2
       On February 11, 2009, Bessent was indicted for conspiracy to commit
armed robbery, conspiracy to possess cocaine, three counts of aggravated assault
against separate victims, and three counts of felony murder against separate
victims. Following a jury trial, Bessent, like Taylor, was found guilty of all
counts, except one count of aggravated assault and one count of felony murder,
both regarding the same victim. The trial court sentenced Bessent to two
consecutive life imprisonment terms for felony murder, two concurrent twenty
guilty for the felony murder of Michael Key and Phyllis Frazier, the aggravated

assault of Roney Wilson and Meagan Molix, conspiracy to commit armed

robbery, and conspiracy to possess cocaine. Both defendants appeal, contending,

among other things, that the evidence was insufficient because the testimony of

a co-defendant linking them to the crimes was not sufficiently corroborated. For

the reasons set forth below, we affirm Taylor’s convictions, but we must reverse

the judgment in Bessent’s case.

      1. In the light most favorable to the verdict, the record shows that Robert

Brown, a co-defendant of Bessent and Taylor, testified that, during the day on

December 21, 2008, Brown and Taylor were playing football in Jacksonville,

Florida. At some point, Taylor told Brown that Bessent “needed to get

something up in Georgia.” Brown understood this to be a trip to purchase drugs,

and Brown agreed to drive Taylor, Bessent, and Joseph Stuckey from Florida

to Kingsland, Georgia. According to Brown, Bessent used Stuckey’s cell phone




year terms for aggravated assault, and merged the conspiracy charges for
purposes of sentencing. On January 31, 2012, Bessent filed a motion for new
trial, later amended on December 4, 2013. The motion was denied on October
15, 2014. Taylor filed a timely notice of appeal, and his case, submitted for
decision on the briefs, was docketed to the April 2015 Term of this Court.
                                       2
to make calls to Michael Key, the dealer, and told Brown, who was driving the

vehicle, how to get to Key’s apartment. Phone records later obtained by police

proved that phone calls were made from Stuckey’s cell phone to Key’s cell

phone at 5:54 p.m., 6:16 p.m., and 6:32 p.m. A call was also made from Key’s

cell phone to Stuckey’s cell phone at 6:37 p.m., and one last call from Stuckey’s

cell phone to Key’s cell phone at 6:39 p.m., shortly before the shootings in

Key’s apartment.

      At the apartment complex, again according to Brown, Bessent, Taylor, and

Stuckey, who had an AK-47 assault rifle with him, went inside. After a few

minutes, Brown, who stayed in the car, heard shots fired, and he then saw

Bessent, Stuckey, and Taylor run out of the apartment. At that point, a pickup

truck had pulled up next to Brown’s vehicle in the parking lot, and Brown

testified that, when Stuckey saw the truck, Stuckey began shooting at it.

Jermaine Banks, who was in the truck, testified that, when he and Jamie Riddle

pulled into the parking lot, Banks heard gunshots and then noticed someone

running down from Key’s apartment with a gun. Banks then saw two other

individuals run down from Key’s apartment.

      Meagan Molix was roommates with Key, Frazier, and Wilson. On the date

                                        3
in question, Molix and Wilson were in bed in their bedroom and heard voices

in the hallway. At that time, Key and Frazier were in the kitchen. Molix

recounted that a short male with a gun opened the bedroom door and turned on

the light. The short male entered the room with a taller male. According to

Molix, the shorter male kept asking where “it” was, while the taller one searched

the closet and around the foot of the bed. At trial, Molix identified Taylor as the

taller guy, but, on cross-examination, she expressed considerable uncertainty

about the identification.3 The two males then left the room, and Molix observed

the taller one start searching inside the hallway closet. Molix then heard another

voice, belonging to a third person, ask Key, “Where’s it at…Where’s the drugs

at,” and she heard Key say he did not have anything. At this point, she heard

shots fired and called 911.

      Medical personnel and law enforcement officers were dispatched to the

apartment around 6:45 p.m. Upon arrival, they found the deceased bodies of

Key, Frazier, and Jamie Riddle, the driver of the truck who had pulled up next

to Brown in the parking lot. They also identified Banks, a passenger in Riddle’s



      3
          Molix had not been able to identify any of the assailants prior to trial.
                                          4
truck, who had been shot in the left thigh. Two different types of shell casings

were discovered inside the apartment, but only Wolf brand casings suitable for

an AK-47 were found outside. One unused Wolf brand bullet was later found

in Stuckey’s home.

      Brown testified that, after the shooting, he drove back to Jacksonville and

dropped Bessent, Taylor, and Stuckey off at Stuckey’s house. Shajuana Jones,

Stuckey’s girlfriend at the time of the shooting, testified that, on the evening in

question, she witnessed Stuckey being dropped off with Taylor. She also saw

Bessent move into the front seat from the back at the same time.

      In addition to this evidence, certain lyrics from a rap song written by

Taylor in his jail cell were admitted. These lyrics state:

      [M]E AND STUCKEY GOT THE CHOPPAS, ANY REASON WE

      SPRAYIN’, AND THAT’S WHEN A LOT OF SH-T CHANGE;

      AND [M]E AND LIL STUCKEY HAD ANGER BUILT UP IN

      US. NOW ME, HIM, CODEFENDANTS.

There was evidence presented that “choppa” is a street term referring to an AK-

47 rifle.

      2. Both Taylor and Bessent argue that the evidence was insufficient to

                                         5
support the verdict because Brown’s testimony was never corroborated and

there was no other evidence that they participated in the crimes. Under former

OCGA § 24–4–8, “[in] felony cases where the only witness is an accomplice,

the testimony of a single witness shall not be sufficient.          Nevertheless,

corroborating circumstances may dispense with the necessity for the testimony

of a second witness . . .”4 Furthermore,

      sufficient corroborating evidence may be circumstantial, it may be
      slight, and it need not of itself be sufficient to warrant a conviction
      of the crime charged. It must, however, be independent of the
      accomplice testimony and must directly connect the defendant with
      the crime, or lead to the inference that he is guilty. Slight evidence
      from an extraneous source identifying the accused as a participant
      in the criminal act is sufficient corroboration of the accomplice to
      support a verdict.

(Citations and punctuation omitted) Threatt v. State, 293 Ga. 549, 551 (1) (748

SE2d 400) (2013). “[C]orroboration of only the chronology and details of the

crimes is not sufficient, and there must be some independent evidence tending

to show that the defendant himself was a participant in the crimes. West v. State,

232 Ga. 861 (2) (209 SE2d 195) (1974).” Crawford v. State, 294 Ga. 898, 901


      4
       Georgia's new Evidence Code, effective for trials conducted on or after
January 1, 2013, provides that to sustain a felony conviction, the testimony of
an accomplice must be corroborated. See OCGA § 24–14–8.
                                        6
(1) (757 SE2d 102) (2014).

      Brown’s testimony that Taylor participated in the crimes was corroborated

both by Molix’s identification of Taylor at trial as well as the rap lyrics Taylor

composed in his jail cell which referenced the use of an AK-47 that resulted in

becoming Stuckey’s co-defendant. We note that Taylor accurately points out the

equivocal nature of Molix’s identification testimony; however, the weight to be

given to this equivocal testimony was a matter for the jury to decide. See

Johnson v. State, 294 Ga. 86 (4) (750 SE2d 347) (2013). The evidence,

therefore, was sufficient to enable a rational trier of fact to conclude beyond a

reasonable doubt that Taylor was guilty of the crimes for which he was

convicted. Jackson v. Virginia, 443 U.S. 307 (99 SCt 2781, 61 LE2d 560)

(1979).

      Brown’s testimony that Bessent participated in the crimes was

corroborated only by Jones’s testimony that she saw Bessent in Brown’s vehicle

with Stuckey and Taylor on the evening after the murder. This evidence,

however, does nothing to indicate that Bessent actually participated in the

crimes. At best, it merely shows that Bessent was with his co-defendants in

Florida after the crime was committed. As a result, Brown’s testimony was not

                                        7
sufficiently corroborated with regard to Bessent, and the evidence was

insufficient to enable the jury to find Bessent guilty of the crimes for which he

was convicted. Id. The fact that a number of phone calls were made from

Stuckey’s phone prior to the murders does not change this result, as there is no

evidence corroborating Brown’s testimony that Bessent actually made these

phone calls using Stuckey’s phone.5 Bessent’s convictions must be reversed.

      3. Taylor contends that the trial court erred by allowing the admission of

redacted rap lyrics found in his jail cell, arguing that the lyrics were irrelevant

and unduly prejudicial. We disagree. The exclusion of evidence that “is objected

to on the ground of relevancy lies within the sound discretion of the trial court,

whose decision will not be disturbed on appeal absent a clear abuse of

discretion.” O'Neal v. State, 254 Ga. 1, 3 (3) (325 SE2d 759) (1985). In this

case, the rap lyrics explicitly referenced the use of an AK-47 resulting in Taylor

becoming a co-defendant with Stuckey. These lyrics, then, were relevant to the

crimes for which Taylor was charged on their face. The trial court did not abuse


      5
        Crawford v. State, 294 Ga. 898, 901 (1) (757 SE2d 102) (2014), relied
on by the State, is distinguishable from the case at hand. In Crawford, cell phone
records regarding the defendant’s phone were used to corroborate the testimony
of a co-defendant.
                                        8
its discretion by admitting this relevant evidence. See, e.g., Castillo v. State, 281

Ga. 579 (7) (a) (642 SE2d 8) (2007).

      4. Given the fact that his convictions must be reversed due to the

insufficiency of the evidence, we need not reach Bessent’s remaining

enumerations of error.

      Judgment affirmed in Case No. S15A0612. Judgment reversed in Case

No. S15A0613. All the Justices concur.




                                         9